Title: From Thomas Jefferson to Craven Peyton, 8 May 1804
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir 
            Monticello May 8. 1804.
          
          I had yesterday paid to mr Lilly every dollar I had, more than sufficient to carry me to Washington, to enable him to make some paiments he had engaged. the only resource in my power is to draw on Gibson & Jefferson. I send you therefore a draught on them for 50. Dollars for which I am in hopes you may be able to obtain money in Milton. in my opinion there can be little doubt that the property of the warehouses went to mrs Kerr, unless there be other evidence than the mere report of the Commissioners. it would be well to enquire of them what they did, or meant to do as to the warehouses. Accept my friendly salutations.
          
            Th: Jefferson
          
        